—Judgment, Supreme Court, New York County (George Roberts, J., at plea; Mary McGowan Davis, J., at hearing on plea withdrawal motion and sentence), rendered August 14, 1995, convicting defendant, upon his plea of guilty, of operating a motor vehicle while under the influence of alcohol and sentencing him to 60 days imprisonment, 5 years probation, a $1,000 fine, and a 1-year revocation of his driver’s license, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied since the record shows that defendant’s plea was entered knowingly, voluntarily, and intelligently, with the effective assistance of counsel (People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067). Counsel’s recommendation to defendant to accept a very favorable plea offer was not coercive, but rather fulfilled counsel’s duty to warn his client of the risks of going to trial (see, People v Spinks, 227 AD2d 310, lv denied 88 NY2d 995). The time afforded defendant to consider the plea offer was sufficient under the circumstances. Concur—Milonas, J. P., Rosenberger, Rubin, Williams and Colabella, JJ.